DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 18 objected to because of the following informalities:  
Claim 10 recites “where the a cloud server”.  Appropriate correction is required.
Claim 18 recites, “The method as claims in patent claim 11, wherein the recipe”. The term “the recipe” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGeorge et al. (US PG Pub No. US 2017/0351856 A1).

Regarding claim 1, McGeorge teaches an arrangement for secure execution of an automation program in a cloud computing environment, the arrangement comprising: 
computer hardware in which the automation program is installed in a publicly accessible IT infrastructure, the computer hardware forming dedicated hardware for execution of the automation program and being equipped with a dedicated runtime environment for the automation program (Fig 2, [0045-46], wherein secure platform 204 is dedicated to storing information related to control an automation systems and users collaborate/exchange information to generate automation programs); and 
a cloud server connected to the computer hardware being connected via at least one data connection, the at least one data connection and the dedicated runtime environment being configured such that execution of the automation program is monitored via the cloud server and the data connection ([0037], wherein each enterprise level controller 138 represents a server for performing various functions to support the operation of components in plants 101a-101n; [0063], wherein the environment is cloud based); 
wherein the cloud server is configured for data exchange with an industrial automation arrangement and the automation program is configured to one of (i) control, (ii) influence and (iii) monitor the industrial automation arrangement ([0037]; Fig 1; [0022]).

Regarding claim 2, McGeorge teaches wherein the automation program is transferred onto the computer hardware via the runtime environment and one of the data connections ([0046-47]).

Regarding claim 3, McGeorge teaches wherein the runtime environment comprises at least one of firmware and an operating system for an industrial automation program ([0046] wherein it is inherent that firmware or operating system is used to allow users to operate in the secure environment).

Regarding claim 4, McGeorge teaches wherein at least one of the (i) firmware and (ii) the operating system, and the automation program are secured against readout via the data connection ([0043], wherein the communication is secured on a secure collaboration platform).

Regarding claim 5, McGeorge teaches wherein the automation program comprises a recipe for an industrial production ([0046], wherein the system is an industrial process control and automation system, therefore it is inherent the automation program would contain instructions for industrial production).

Regarding claim 10, McGeorge teaches the a cloud server comprises a server of a cloud computing provider ([0021]; [0063]).

Regarding claims 11-17, they are the method claims of claims 1-5 and 10 above. Therefore, they are rejected for the same reasons as claims 1-5 and 10 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeorge et al. (US PG Pub No. US 2017/0351856 A1) in view of Goldschmidt et al. (UG PG Pub No. US 2019/0163173 A1).
Goldschmidt was disclosed in IDS dated 09/23/2020.

Regarding claim 6, McGeorge does not teach wherein the recipe comprises one of a chemical product or a pharmaceutical product.
Goldschmidt teaches the use of an industrial control system in a pharmaceutical plant ([0009], wherein the plant is a pharmaceutical plant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a recipe comprising a pharmaceutical product. One would be motivated by the desire to automate the production of pharmaceutical products as taught by Goldschmidt.

Regarding claim 18, it is the method claim of claim 6 above. Therefore, it is rejected for the same reasons as claim 6 above. 


Claim(s) 7-9 and 19-20is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeorge et al. (US PG Pub No. US 2017/0351856 A1) in view of Johnson et al. (UG PG Pub No. US 2015/0381567 A1).

Regarding claim 7, McGeorge does not teach an industrial edge device connected for the data exchange between the server and the industrial automation arrangement; wherein the industrial edge device is configured to monitor the data exchange between a private data network with the industrial automation arrangement and the cloud environment.
Johnson teaches the use of a gateway device for providing a communication location for external endpoints to coordinate communication between a private domain and cloud endpoints ([0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a gateway device for data exchange to monitor the data exchange between a private data network with the industrial automation arrangement and the cloud environment. One would be motivated by the desire to utilize the gateway device for establishing secure communications with public domain endpoints, while maintaining a dedicated connection to those external endpoints as taught by Johnson ([0049]). 

Regarding claim 8, Johnson teaches wherein the edge device is configured to set up a secure communication connection to the automation program ([0049]).

Regarding claim 9, Johnson teaches secure communication connection is encrypted ([0041]; [0043]).

Regarding claims 19-20, they are the method claims of claims 7-9 above. Therefore, they are rejected for the same reasons as claims 7-9 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195